DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of the embodiment of FIGs 15-18 in the reply filed on 1/13/2021 is acknowledged.  The traversal is on the ground(s) that the claims contain overlapping subject matter that requires the same search strategy.  This is not found persuasive because the figures of the different embodiments contain mutually exclusive features that require different search strategies and/or search areas.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-25, 27, 29-32, and 34-38 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected embodiment, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 1/13/2021. While applicant stated claims 26-38 read on the embodiment of figures 15-18, claims 27, 29-32, and 34-38 contain subject matter that is not part of the chosen embodiment as described in the specification and shown in the drawings. Regarding claims 27 and 31, the chosen embodiment does not include a timing mechanism. Regarding claim 29, the chosen embodiment does not include adjustable grips. Regarding claim 30, the chosen embodiment does not include a safety leash. Regarding claim 32, the chosen embodiment does not include foot pegs. Regarding claims 34-38, the chosen embodiment does not include the adjustable pegs required by independent claim 34 upon which claims 35-38 depend.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 26, 28, and 33 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonomi (US 2014/0128228).

Bonomi teaches regarding claims: 

26. A plyometric exercise ladder, comprising: a) a skeletal frame comprising two spaced-apart, longitudinal, upright posts (left and right upright post assemblies of 130 and 120), each upright post having an upper portion and a lower portion (top and bottom relative to the page); b) a fixed arm mounted to each upright post of the skeletal frame (140, fixed relative to the x and y axis, adjustable relative to the z axis), each fixed arm being adjustable along the length thereof (as seen in in FIG 1); c) a removable pull-up bar having two ends (split pull-up bar 310 attached to back plate 300 with ends 155; removable as per [0033]), each end thereof being supported, respectively, by one of the adjustable fixed arms (indirectly supported by arms 140 via bars 150 as seen in FIG 4); d) two spring-loaded arms (210), each disposed above a respective fixed arm (as seen in FIG 1) and each pivotally mounted, respectively, to each upright post of the frame (as seen in FIG 2); and e) means operatively connected to each spring-loaded arm for initiating movement thereof relative to the skeletal frame (manually-operated motors/actuators 175).

28. The plyometric exercise ladder in accordance with claim 26, further comprising a safety backstop connected to the upper portion of each upright post for preventing the pull-up bar from moving above the skeletal frame (400s as seen in FIG 5).

33. The plyometric exercise ladder in accordance with claim 26, wherein the means for initiating movement of the spring-loaded arms comprises one element selected from a group consisting of: electromagnets and motors (motors as discussed above).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784